DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on January 3, 2022 in response to a non-final office action dated October 1, 2021. 
Claims 1, 3 – 14, and 16 – 20 are pending.
Claims 1, 4, 10, 17, 18 and 20 are amended.
Claims 1, 3 – 14, and 16 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 1/3/2022 have been fully considered and are persuasive in regard to the rejection of claims 1, 3 – 14, and 16 – 20 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1, 3 – 14, and 16 – 20 under 35 U.S.C. 103.  The examiner here now responds to each argument.  Underlined text represents amendments to the claims made after the prior office action.
In regard to claims 1, 8, 11, 13 - 15, and 18 the applicant argues that the prior art combination of Egner and Suryanarayanan fails to explicitly teach, suggest or disclose:
A) “the edge channel assigned an edge channel identifier to uniquely identify the edge channel;
determine the predefined amount of resource capacity allocated to the edge channel based on the edge channel identifier” (as recited in claim 1 and substantially replicated in claims 14 and 18) 
The applicant states:
“. . . Egner, as written in the Office action dated October 1, 2021, “fails to explicitly teach an
edge channel associated to the service, messages associated with the service.” (Office action, pg. 9). Thus, Egner does not teach or suggest the aspects of claim 1.

Suryanarayanan does not teach or suggest the aspects of claim 1 missing from Egner.
Suryanarayanan describes a computing system to manage remote computing sessions between client devices and virtual desktop instances hosted on a service provider’s network.  Suryanarayanan, para. [0016]. Suryanarayanan further describes a user to transmit a request to load an application such as a remote computing application, subsequent to the receipt of the request, the client computing device communicating with a platform to start a remote computing session, the communication to include information identifying resource usage information, processing requirements, or rules regarding the duration or conditions of the remote computing session. Suryanarayanan, para. [0037]. However, Suryanarayanan does not describe an edge channel identifier to uniquely identify an edge channel assigned to the service based on metadata associated with the message. Therefore, Suryanarayanan does not teach or suggest instructions to identify an edge channel assigned to the service based on metadata associated with the message, the edge channel having a predefined amount of resource capacity allocated to the edge channel to process messages associated with the service, wherein the edge channel is configured to connect different resources between the device and another to create a communication path dedicated to communicate the messages associated with the service, the edge channel assigned an edge channel identifier to uniquely identify the edge channel, determine the predefined amount of resource capacity allocated to the edge channel based on the edge channel identifier, as set forth in claim 1.

The Office action cites You as allegedly describing the edge channel identifier in association with dependent claim 4. Office action, pg. 18. However, contrary to the assertions of the Office action, You does not teach or disclose the aspects of claim 1. You sets forth an edge networking node of the edge computing platform at a user terminal to receive identifier information of the intelligent computing node at an IoT terminal, the edge identifier management node to request data of the IoT terminal to receive and provide one or more of data of the IoT terminal and the analyzed data from the intelligent computing node of the edge computing platform at the IoT terminal to the user terminal on the basis of the identifier information. You, para. [0013]. The identifier, as referenced in You, provides information about the IoT terminal to the edge networking node and does not determine the predefined amount of resource capacity allocated to the edge channel based on the edge channel identifier, as set forth in claim 1.

Inasmuch as Egner and Suryanarayanan are missing the same aspects of claim 1, the alleged Egner/Suryanarayanan combination does not teach or suggest the instructions of claim 1. Therefore, the alleged Egner/Suryanarayanan combination fails to establish a prima facie case of obviousness against claim 1. Further, none of the other cited references, including You, teach or suggest the aspects of claim 1 missing from the alleged Egner/Suryanarayanan combination.  Accordingly, independent claim 1 and all claims dependent therefrom are in condition for allowance. Withdrawal of the § 103 rejection is respectfully requested. . . “ (Applicant’s remarks pages 10 – 12).

A) In response to the applicant’s arguments:
et al. (U.S. 2019/0020657 A1; herein referred to as Egner) in view of Suryanarayanan et al. (U.S. 2015/0339136 A1; herein referred to as Suryanarayanan) in further view of Endo et al. (U.S. 2017/0310581 A1; herein referred to as Endo).  The new prior art reference Endo is analogous art that is directed to the management of packet communications to accommodate a plurality of different services distributed over a network and multiplexed into channels using a path-id that identifies allocations of services and resources to the channel.  Specifically, Endo teaches that logical paths are used to accommodate a plurality of services to network users and a path-id is allocated to each user or service to designate logical paths within a physical channel.  The path-id identifies capabilities of the logical path and when used in conjunction with its entry into a management table that associates the path-id with a virtual path with an SLA or contract bandwidth (see Endo -Fig. 4 (replicated below) ¶¶ [0010 -0011], ¶¶ [0069 -0070], ¶¶ [0079 -0080]).  Therein. Endo’s teaching of a path-id is equivalent to the “edge channel identifier” recited in the claimed invention.  The incorporation of Endo into the existing prior art combination of Egner and Suryanarayanan provide new grounds of rejection for claims 1, 8, 10, 11, 13 - 14, and 18.  The applicant is directed to the respective rejections described below.

    PNG
    media_image1.png
    477
    619
    media_image1.png
    Greyscale

Additionally, as a result of the further search and consideration necessitated by the applicant’s amendments to independent claims 1, 14, and 18, new grounds of rejection were found for dependent claims  3, 4 - 7, 12, 16, 17, 19 and 20 under the combination of Egner, Suryanarayanan and Endo in further view of Strijkers et al. (U.S. 2017/0353980 A1; herein referred to as Strijkers); and new grounds of rejection were found for dependent claim 9 under the combination of Egner, Suryanarayanan and Endo in further view of Gil Bulacio et al. (U.S. 2019/0392328 A1; herein referred to as Gil).  The applicant is directed to the respective rejections described below.
The examiner has provided an amended claim set (as attached to the accompanying Interview Summary) that was attempted to be proposed that would overcome the rejections of this action if it 

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3 – 14, and 16 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology. A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more. The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for edge computing wherein an edge gateway device is used to communicate data between a client device and one or more edge resources, such that when a message associated with a service provided at the edge of a network is obtained, metadata associated with the message is used to identify an edge channel having a pre-defined amount of resource capability allocated to the edge channel to process the message. The pre-defined amount of resource capability allocated to the edge channel is determined and the message processed using the allocated resource capacity for the identified edge channel. Prior to receiving messages associated with the services, the claimed invention allocates a pre-defined amount of the resource capacity for each edge channel, wherein each edge channel is associated with an edge channel identifier. The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for provisioning resource capacity at the edge to provide efficiencies such as reduced latencies and bandwidth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, 11, 13 - 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (U.S. 2019/0020657 A1; herein referred to as Egner) in view of Suryanarayanan et al. (U.S. 2015/0339136 A1; herein referred to as Suryanarayanan) in further view of Endo et al. (U.S. 2017/0310581 A1; herein referred to as Endo).
In regard to claim 1, Egner teaches a device (e.g. information handing system see Fig. 1 ,¶ [0016 “ . . . an information handling system can be a personal computer, a consumer electronic device, an IoT device, a wireless gateway, a network server or storage device, a switch router, wireless router, or other network communication device, a network connected device (cellular telephone, tablet device, etc.), or any other suitable device, and can vary in size, shape, performance, price, and functionality . . . “) comprising: one or more non-transitory machine readable storage media storing instructions (see Fig. 1, ¶ [0016 “ . . . The information handling system can include memory (volatile (e.g. random-access memory, etc.), nonvolatile (read-only memory, flash memory etc.) or any combination thereof); a processor to execute the instructions in the one or more non-transitory machine –readable storage media to cause the device to  (see Fig. 1, ¶ [0016 “ . . . one or more processing resources, such as a central processing unit (CPU), a graphics processing unit (GPU), hardware or software control logic, or any combination thereof. Additional components of the information handling system can include one or more storage devices, one or more communications ports for communicating with external devices, as well as, various input and output (I/O) devices, such as a keyboard, a mouse, a video/graphic display, or any combination thereof . . .”): 
obtain a message (e. g. work request) associated with a service provided at an edge of a network (see ¶ [0033] “ . . .. The edge compute advisory system 132 residing within either a client information handling system requesting compute as a service or within a broker node of a mobile edge computing system in various embodiments may control or recommend access to certain mobile edge computing services by determining capable and trustworthy edge compute systems for a requesting user client system or IoT device. In doing so, the edge compute advisory system 132 may receive from a client information handling system, a compute work request for access to mobile edge computing services . . “); 
identify an edge channel (mobile edge computing (MEC) system) based on metadata (see ¶ [0033] “ . . . The compute work request may include a user identification, a task type, a time required, CPU units needed, memory required, measured radio connection listing or QoS determinations, power state, or even a measurement of the geographical location of the requesting client mobile information handling system . . .”) associated with the message  (see ¶ [0036] “ . . . the edge compute advisory system 132 in an embodiment may estimate the suitability of a mobile edge computing system to provide computing services to a client information handling system requesting such services. Risk of malware, security risk, chances of successful completion, suitable available resources, chances of completion within a required time, cost considerations, power consumption by the client system to 
the edge channel (see ¶ [0044] “ . . . the client information handling system 302 may operate some or all of the mobile edge compute advisory system and may generate a compute work request. The edge compute advisory system may then utilize a communications channel to access advertisement messages from mobile edge computing systems such as MEC 1 313, MEC 2 315, MEC 3 316, MEC 4 318, of MEC 5 321. A general advertising services channel may be used and assigned a channel within a WiFi link, LTE link, or wired links 322 that may connect one or more MEC systems such as 316 and 318 or 318 and 321. The general advertising services channel may be an open channel of data to transmit advertisement messages about MEC availability and reliability . . .”) having a predefined amount of resource capacity (e.g. available computing resources) allocated to the edge channel (e.g. MEC) to process messages (see ¶ [0051] “ . . . the MEC system advertisement messages may include currently available computing resources as shown in columns 414 including core CPU units available and memory available. These compute capability aspects 414 are considered in determining the optimal edge compute partner or partners by the edge compute advisory system . . .”);
wherein the edge channel is configured to connect different resources (see ¶ [0045]” . . . Information handling system 302 according to various embodiments herein may be part of an enterprise system providing edge computing resources. For example, information handling system 302 may be IoT devices seeking additional computing resources, may be thin clients of users within the enterprise, may be mobile information handling systems operating within the enterprise. In another aspect of the embodiments herein, information handling system 302 may be part of a subscriber based mobile edge computing service and may be a thin client system, a smart card or other user identification, or some other mobile information handling system. The edge compute advisory system assisting in finding mobile edge computing systems may operate via a broker hub at one or more MEC devices, may , between the device and another device (see ¶ [0046]” . . . Upon seeking advertisement messages relating to MEC availability within an area servicing the information handling 302, the edge compute advisory system limits the range 304 of MEC systems from which edge computing resources are sought. This range 304 is shown as a preset tolerance range 304 in FIG. 3. The range may be limited by wireless range from the client user information handling system, IoT device, or the like 302 to wireless adapters in a local area of operation. In addition, the preset tolerance range 304 may be further defined by a limitation on the number of hops 322 permitted or the distance of hops 322 to reach a candidate mobile edge computing system . . .”, to create a communication path dedicated to communicate the messages associated with the service (see ¶ [0047] “ . . . transceiver 312 may provide access to MEC 1 313 as well as access to MEC 2 315 via on hop 322 when MEC 1 313 and MEC 2 are networked. Likewise, transceiver 314 may provide access to MEC 2 315 as well as a one hop link 322 to MEC 1 313 . . .”); and
process the message using the allocated resource capacity (e.g. current capacities) (see ¶ [0069] “. . . a comparison between the current capacities of the candidate MEC to meet the requirements of the compute work request is made and ranking is conducted based upon the current compute or memory resources available at the candidate MEC. If resources above the level requested by the compute work request are available, then the candidate MEC system may be provided as a priority optimal edge compute partner . . . “) for the identified edge channel (see ¶ [0072]” . . . the edge compute advisory system presents one or more local optimal edge compute partners as available to a client information handling system or to an IoT device requesting edge compute resources. A commitment to work may be obtained from the candidate MEC system that will serve as the optimal edge compute partner that is recommended. Further, the client information handling system may be provided the IP address, corresponding wireless link, and the commitment to work for connection with the recommended one or more optimal edge compute partners . . .”).
an edge channel associated to the service, messages associated with the service, the edge channel assigned an edge channel identifier to uniquely identify the edge channel; determine the predefined amount of resource capacity allocated to the edge channel based on the edge channel identifier.  However, Suryanarayanan teaches an edge channel (e.g. using gateways at various POP locations . . . “) associated to the service (see ¶ [0081] “. . . the gateway components participate within a multi-tenant VPC that is managed by the workspace service and that is common for all clients (e.g., customers or service subscribers). This VPC may serve as the management network for the workspace service, and may also serve as the network that carries the interactive video traffic out to the gateway components at various POP locations (e.g., over a virtual private network). The workspace service may provide client-specific VPCs, and the virtual computing resources instances created and managed on behalf of each client may participate in one of these VPCs . . .”see ¶ [0083] “  . . .”), messages (e.g. client communications) associated with the service (see ¶ [0085] “. . . As illustrated by the example in FIG. 6, virtual computing services provider 610 may include a number of "point of presence" (or "POP") locations 624 that correspond to edge nodes within a virtual private cloud for the workspace services, shown as workspace services VPC 620. In general, a point of presence is a physical location at which one or more physical computing nodes (e.g., servers, routers, switches, and/or other components) are configured to serve as an access point to the Internet. The virtual computing services provider 610 may also include one or more workspace service management components 622 that operate within workspace services VPC 620, each of which manages computing resource instances that implement virtual desktop instances (workspaces) on behalf of clients. For example, in some embodiments, workspace service management components 622 may include computing resources for establishing connections between various virtual desktop (workspace) instances and/or other virtual computing resource instances and the clients on whose behalf the virtual computing services provider hosts these resource instances. In some embodiments, workspace service management components 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for providing computing sessions between client devices and workspaces hosted in a cloud network using a low-latency communication channel created using POP locations comprising edge devices that enables connectivity between the client gateway and the workspaces (e g, services) as taught by Suryanarayanan into a system and method for operating an edge compute advisory system comprising a network adapter to receive a compute work request from a client device seeking edge computing resources of a mobile edge computing system, wherein the compute work request includes processing resource requirements to meet the compute work request, as taught by Egner.  Such incorporation provides the channel communication can be specific for a cloud service that a client requires to access.
The combination of Egner and Suryanarayanan fails to explicitly teach the edge channel assigned an edge channel identifier to uniquely identify the edge channel; determine the predefined amount of resource capacity allocated to the edge channel based on the edge channel identifier.  However, Endo teaches the edge channel (e.g. MPLS path) assigned an edge channel identifier (e.g. path ID) to uniquely identify the edge channel (see ¶ [0011] “. . . The multi-protocol label switching (MPLS) path is a route included in the MPLS network and designated by a path ID. A packet arriving at the MPLS device from the Ethernet encapsulated with the MPLS label including this path ID and is transmitted along the route of the MPLS network. For this reason, a plurality of services can be multiplexed by uniquely determining a route of the MPLS network depending on which path ID is allocated to each user or service and accommodating a plurality of logical paths in the physical channel.   The communication devices ND#1 to ND#n according to this embodiment constitute a communication service provider network NW used to connect access units AE1 to AEn for accommodating user terminals TE1 to TEn and a data center DC or the Internet IN to each other. The communication devices ND#1 to ND#n included in this network NW may be edge devices and repeaters having the same device configuration, or they may be operated as an edge device or a repeater depending on presetting or an input packet. In FIG. 1, for convenience purposes, it is assumed that the communication devices ND#1 and ND#n serve as edge device. . .”); determine the predefined amount of resource capacity (e.g. contract bandwidth) allocated to the edge channel based on the edge channel identifier (see Fig. 4, ¶ ¶ [0079-0080] “. . .. FIG. 4 illustrates an exemplary user management table NMS-t2. The user management table NMS-t2 is to search table entries indicating a SLA type NMS-t22, an accommodating path ID NMS-t23, a contract bandwidth NMS-t24, and an access point NMS-t25 by using the user ID NMS-t21 as a search key.  Here, the user ID NMS-t21 identifies each service terminal TEn connected through the user access unit AEn. For each user ID NMS-t21, the SLA type NMS-t22, the accommodating path ID NMS-t23 for this user terminal TEn, the contract bandwidth NMS-t24 allocated to each user terminal TEn, and the access point NMS-t25 of this user terminal TEn can be searched. Here, any one of the path IDs NMS-t41 as a search key of the path configuration table NMS-t4 described below is established in the accommodating path ID NMS-t23 as a path for accommodating the corresponding use. . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for management of packet communications to accommodate a plurality of different services distributed over a network and multiplexed into channels using a path-id that identifies allocations of services and resources to the channel, as taught by Endo, into a system and method for operating an edge compute advisory system 
In regard to claim 8, the combination of Egner, Suryanarayanan, and Endo teaches wherein to obtain the message comprises to obtain the message from a compute device located at the edge of the  network (see Egner Fig. 2, ¶ [0040] “ . . . a broker node may operate to run all or part of the various aspects of the edge compute advisory system and may be one of the MECs 213, 215, 216, 218, and 221 or a gateway 212, 214, 216, 218 and 220 with compute capability. For example, the designated broker node MEC may receive a compute work request from a client information handling system such as an IoT device or thin client, seek and receive advertisement messages from MECs, access historical trust references, and determine an optimal edge compute partner to satisfy the compute work request . . .”).
In regard to claim 10, the combination of Egner, Suryanarayanan, and Endo teaches wherein to identify the edge channel based on the metadata associated with the message (The disclosure can be found in Egner ¶ [0033], ¶ [0036] and is described for the rejection of claim 1 and is incorporated herein) comprises to identify the edge channel based on an edge channel identifier (e.g. path-id) indicated by the message (see Endo Fig. 6, ¶ ¶ [0083-0084] “. . . FIG. 6 illustrates a path configuration table NMS-t4. The path configuration table NMS-t4 is to search table entries indicating a SLA type NMS-t42, an endpoint node ID NMS-t43, an intermediate node ID NMS-t44, an intermediate link ID NMS-t45, a LSP label NMS-t46, an allocated bandwidth NMS-t47, and an accommodated user NMS-t48 by using a path ID NMS-t41 as a search key.  Here, the path ID NMS-t41 is a value for management for uniformly 42, the endpoint node ID NMS-t43 of the corresponding path, the intermediate node ID NMS-t44, the intermediate link ID NMS-t45, and the LSP label NMS-t46 are set for each path ID NMS-t4 . . . “).
In regard to claim 11, the combination of Egner,  Suryanarayanan, and Endo teaches  wherein to identify the edge channel based on the metadata associated with the message comprises to identify the edge channel based on a tenant identifier (e.g. user identification) or a service identifier (e.g. a task type) included in the metadata (see Egner - ¶ [0033] as described for the rejection of claim 1 and incorporated herein).
In regard to claim 13, the combination of Egner, Suryanarayanan, and Endo teaches wherein the processor is to execute the instructions to further cause the device to monitor an amount of the resource capacity used by the identified edge channel (Egner ¶ [0071] “. . . the dynamic nature of processing and memory resource availability may involve ongoing reporting of those resources by each candidate MEC system. The edge compute advisory system may monitor the processing and memory capacity of the candidate MEC system reporting their availability. Flow returns to 545 to determine if any additional candidate MEC system are unable to meet a minimum trust level or have insufficient capacity. If no further candidate MEC systems are reporting poor trustworthiness or insufficient capacity, then flow may proceed to 555 . . .”).
In regard to claim 14, Egner teaches a method comprising (see abstract: “. . . A system and method for operating an edge compute advisory system comprising a network adapter to receive a compute work request from a client device seeking edge computing resources of a mobile edge computing system, wherein the compute work request includes processing resource requirements to meet the compute work request . . .”): 
obtaining, by a device (e.g. information handing system see Fig. 1 ,¶ [0016] as described for the rejection of claim 1 and incorporated herein), a message (e. g. work request) associated with a service provided at the edge of a network(see ¶ [0033] as described for the rejection of claim 1 and incorporated herein) ;
identifying, by the device, an edge channel (mobile edge computing (MEC) system)  based on metadata (see ¶ [0033] as described for the rejection of claim 1 and incorporated herein) associated with the message (see ¶ [0036] as described for the rejection of claim 1 and incorporated herein), the edge channel  (see ¶ [0044] as described for the rejection of claim 1 and incorporated herein) having a predefined amount of resource capacity (e.g. available computing resources)  allocated to the edge channel (e.g. MEC) to process messages (see ¶ [0051] as described for the rejection of claim 1 and incorporated herein),
wherein the edge channel is configured to connect different resources  (see ¶ [0045] as described for the rejection of claim 2 and incorporated herein), between the device and another device (see ¶ [0046] as described for the rejection of claim 2 and incorporated herein), to create a communication path dedicated to communicate the messages associated with the service (see ¶ [0047] as described for the rejection of claim 2 and incorporated herein); and
processing, by the device, the message using the allocated resource capacity (e.g. current capacities) (see ¶ [0069] as described for the rejection of claim 1 and incorporated herein) for the identified edge channel (see ¶ [0072] as described for the rejection of claim 1 and incorporated herein).
Egner fails to explicitly teach an edge channel associated to the service, messages associated with the service, the edge channel assigned an edge channel identifier to uniquely identify the edge channel; determining by the device, the predefined amount of resource capacity allocated to the edge channel based on the edge channel identifier.  However, Suryanarayanan teaches an edge channel (e.g. using gateways at various POP locations . . . “) associated to the service (see ¶ [0081], ¶ [0083] as , messages associated with the service (see ¶ [0085] as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Suryanarayanan with Egner is described for the rejection of claim 1 and is incorporated herein.
The combination of Egner and Suryanarayanan fails to explicitly teach the edge channel assigned an edge channel identifier to uniquely identify the edge channel; determining by the device, the predefined amount of resource capacity allocated to the edge channel based on the edge channel identifier.  However Endo teaches the edge channel (e.g. MPLS path) assigned an edge channel identifier (e.g. path ID) to uniquely identify the edge channel (see ¶ [0011] Fig. 1, ¶ [0069] as described for the rejection of claim 1 and incorporated herein); determining by the device, the predefined amount of resource capacity (e.g. contract bandwidth)  allocated to the edge channel based on the edge channel identifier  (see Fig. 4, ¶ ¶ [0079-0080] as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Endo with the combination of Egner and Suryanarayanan is described for the rejection of 1 and is incorporated herein.
In regard to claim 18, Egner teaches one or more machine-readable storage media comprising a plurality of instructions stored thereon (see ¶ [0029] “. . . The disk drive unit 116 and the edge compute advisory system 132 may include a computer-readable medium 122 in which one or more sets of instructions 124 such as software can be embedded. Similarly, main memory 104 and static memory 106 may also contain a computer-readable medium for storage of one or more sets of instructions, parameters, or profiles 124 including a plurality of block chains, where each block chain includes historical trust reference data for an edge compute system as well as for a single subscriber client computing device system in various embodiments . . .”)  that, after being prepared for execution (see ¶ [0029] “ . . . the instructions 124 may embody one or more of the methods or logic as described herein. , cause a compute device that executes the plurality of instructions to ((see ¶ [0030] “ . . . The term "computer-readable medium" shall also include any medium that is capable of storing, encoding, or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein . . .”):
obtain a message (e. g. work request) associated with a service provided at the edge of a network (see ¶ [0033] as described for the rejection of claim 1 and incorporated herein);
 identify an edge channel (mobile edge computing (MEC) system)  based on metadata  (see ¶ [0033] as described for the rejection of claim 1 and incorporated herein) associated with the message  (see ¶ [0036] as described for the rejection of claim 1 and incorporated herein), the edge channel (see ¶ [0044] as described for the rejection of claim 1 and incorporated herein) having a predefined amount of resource capacity (e.g. available computing resources)  allocated to the edge channel  (e.g. MEC) to process messages (see ¶ [0051] as described for the rejection of claim 1 and incorporated herein),
wherein the edge channel is configured to connect different resources (see ¶ [0045] as described for the rejection of claim 1 and incorporated herein), between the device and another device (see ¶ [0046] as described for the rejection of claim 2 and incorporated herein), to create a communication path dedicated to communicate the messages associated with the service (see ¶ [0047] as described for the rejection of claim 1 and incorporated herein); and
process the message using the allocated resource capacity (e.g. current capacities) (see ¶ [0069] as described for the rejection of claim 1 and incorporated herein) for the identified edge channel (e.g. MEC) (see ¶ [0072] as described for the rejection of claim 1 and incorporated herein).
an edge channel associated to the service, messages associated with the service, the edge channel assigned an edge channel identifier to uniquely identify the edge channel; determine the predefined amount of resource capacity allocated to the edge channel based on the edge channel identifier.  However, Suryanarayanan teaches an edge channel (e.g. using gateways at various POP locations) associated to the service (see ¶ [0081] as described for the rejection of claim 1 and incorporated herein), messages (e.g. client communications) associated with the service (see ¶ [0085] as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Suryanarayanan with Egner is described for the rejection of claim 1 and is incorporated herein.
The combination of Egner and Suryanarayanan fails to explicitly teach the edge channel assigned an edge channel identifier to uniquely identify the edge channel; determine the predefined amount of resource capacity allocated to the edge channel based on the edge channel identifier.  However Endo teaches the edge channel (e.g. MPLS path) assigned an edge channel identifier (e.g. path ID) to uniquely identify the edge channel (see ¶ [0011] Fig. 1, ¶ [0069] as described for the rejection of claim 1 and incorporated herein); determine the predefined amount of resource capacity (e.g. contract bandwidth)  allocated to the edge channel based on the edge channel identifier  (see Fig. 4, ¶ ¶ [0079-0080] as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Endo with the combination of Egner and Suryanarayanan is described for the rejection of 1 and is incorporated herein.
Claims 3, 4 - 7, 12, 16, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egner et al. (U.S. 2019/0020657 A1; herein referred to as Egner)  in view of Suryanarayanan et al. (U.S. 2015/0339136 A1; herein referred to as Suryanarayanan) in further view of Endo et al. (U.S. 2017/0310581 A1; herein referred to as Endo) as applied to claims  1,  8, 10, 11, 13 -14, and 18 in view of Strijkers et al. 
In regard to claim 3, the combination of Egner, Suryanarayanan, and Endo fails to explicitly teach wherein the processor is to execute the instructions to further cause the device to allocate, prior to obtaining the message, the predefined amount of resource capacity to the edge channel.  However Strijkers teaches wherein the processor is to execute the instructions to further to cause the device to allocate, prior to obtaining the message (e.g. reservation, at the NAP serving the UE, of a predefined resource capacity) , the predefined amount of resource capacity to the edge channel (e.g. NAP)  (see ¶ [0011] “ . . . Such an embodiment allows a network operator to ensure that service providers get resources within the telecommunications network in accordance with their respective agreements or lack thereof, which, in turn, allows labeling and treating certain services as "premium services". In one further embodiment, the one or more agreements may include reservation, at the NAP serving the UE, of a predefined resource capacity for connection setup requests for one or more predefined services . . .:).
It would  have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for processing connection setup requests from a client to reserve resource use from a Network Access Point  (NAP) as taught by Strijkers, into a system and method for operating an edge compute advisory system comprising a network adapter to receive a compute work request from a client device seeking edge computing resources of a mobile edge computing system, wherein the compute work request includes processing resource requirements to meet the compute work request, by using a low-latency communication channel created using POP locations comprising edge devices that enables connectivity between the client gateway and the workspaces (e g, services), and accommodating a plurality of different services distributed over a network and multiplexed into channels using a path-id that identifies allocations of services and resources to the channel as taught by the combination of Egner, Suryanarayanan, and 
In regard to claim 4, the combination of Egner, Suryanarayanan, Endo and Strijkers teaches wherein to allocate the predefined amount of the resource capacity comprises (see Strijkers ¶ [0011] as described for the rejection of claim 3 and incorporated herein) to:
receive a request (e.g. connection setup request) to reserve the predefined amount of resource capacity for the edge channel (e.g. NAP) (see Strijkers ¶ [0012] “ . . . the method may further include steps of identifying, from the intercepted connection setup request, a service for which a connection setup is requested, confirming that the identified service is not one of the one or more predefined services, and establishing that the intercepted connection setup request is to be fulfilled if, and preferably only if, at the NAP serving the UE, there is sufficient unused resource capacity that is not reserved for the connection setup requests for the one or more predefined services . . .”);
determine an edge channel identifier (e.g. path-id) associated with the edge channel based on the request (see Endo Fig. 6, ¶ ¶ [0083-0084] “. . . FIG. 6 illustrates a path configuration table NMS-t4. The path configuration table NMS-t4 is to search table entries indicating a SLA type NMS-t42, an endpoint node ID NMS-t43, an intermediate node ID NMS-t44, an intermediate link ID NMS-t45, a LSP label NMS-t46, an allocated bandwidth NMS-t47, and an accommodated user NMS-t48 by using a path ID NMS-t41 as a search key.  Here, the path ID NMS-t41 is a value for management for uniformly identifying a path in the network NW and is designated to be the same in both sides of the communication unlike an LSP label actually given to a packet. The SLA type NMS-t42, the endpoint node ID NMS-t43 of the corresponding path, the intermediate node ID NMS-t44, the intermediate link ID NMS-t45, and the LSP label NMS-t46 are set for each path ID NMS-t4 . . . “)
identify the amount of the resource capacity to reserve for the edge channel (see Strijkers ¶ [0011] “ . . . Such an embodiment allows allocating a particular amount of resources exclusively for the ; and 
allocate the predefined amount of the resource capacity associated with the edge channel  (see Strijkers ¶ [0014] “ . . . The data structure includes at least an indication of a resource capacity of a NAP reserved for connection setup requests for one or more predefined services, an indication of an amount of resources currently used by the NAP for the one or more predefined services, and an indication of an amount of resources currently used by the NAP for services that do not belong to the one or more predefined services . . .”).
The motivation to combine Strijkers with Egner, Suryanarayanan, and Endo is described for the rejection of claim 3 and is incorporated herein.  Additionally, Strijkers provides the methodology for a client (e.g. UE) to provide specific capacity requirements to the edge network (e.g. NAP) before accessing the services.
In regard to claim 5, the combination of Egner, Suryanarayanan, Endo, and Strijkers teaches wherein to receive the request comprises to receive the request from a service provider (see Egner ¶ [0039] “ . . . MEC resources 213, 215, 216, 218, and 221 may include a locally placed computing system or server near one or more access points, base stations, or other edge transmitters (gateways 212, 214, 216, 218 and 220) making edge computing resources available to a wireless area. In other embodiments, a mobile edge computing system may be co-located as part of a wireless gateway such as shown with Gateway 3/MEC 3 at 216 and Gateway 4/MEC 4 at 218 whereby the wireless gateway may provide one 
In regard to claim 6, the combination of Egner, Suryanarayanan, Endo, and Strijkers teaches wherein to allocate the predefined amount of the resource capacity comprises to allocate at least one of a predefined compute capacity, a predefined memory capacity, and a predefined communication capacity to the edge channel (see Egner ¶ [0069] “ . . . further narrowing of MEC systems that may qualify as an optimal edge compute partner may be made according to radio proximity to a client information handling system or fewest hops to minimize latencies. In some example embodiments, such as for low power IoT devices or mobile client devices with a reported low power state, the highest QoS wireless link or the MEC with the least likely latency may be selected to minimize power expended by the client information handling system. The energy cost in communicating with the selected optimal edge compute partner when the compute work is being conducted may be minimized for the low power client information handling system. In other embodiments, where Compute aaS is implemented, ranking may be based on lowest cost. In yet other embodiments, a comparison between the current capacities of the candidate MEC to meet the requirements of the compute work request is made and ranking is conducted based upon the current compute or memory resources available at the candidate MEC. If resources above the level requested by the compute work request are available, then the candidate MEC system may be provided as a priority optimal edge compute partner . . . “).
In regard to claim 7, the combination of Egner, Suryanarayanan, Endo, and Strijkers teaches wherein to allocate the predefined amount of the resource comprises to allocate a predefined number (e.g. counter) of credits (e.g. premium services) for communication between resources within the device (see Strijkers  ¶ [0051] “ . . . further checks are implemented, allowing finer granularity in differentiating between requests. In particular, the database 218 may store the actual information on 
The motivation to combine Strijkers with Egner, Suryanarayanan, and Endo is described for the rejection of claim 3 and is incorporated herein.  Additionally, Strijkers provides a counter to keep track of the load amount for a predefined service being requested.
In regard to claim 12, the combination of Egner, Suryanarayanan ,Endo and Strijkers teaches wherein to process the message comprises to perform computations on data (e.g. compute aaS services – see Egner ¶ [0017]) associated with the message with at least one of the predefined compute capacity, the predefined memory capacity, and the predefined communication capacity 
In regard to claim 16, the combination of Egner, Suryanarayanan, and Endo fails to explicitly teach further comprising allocating, prior to obtaining the message and by the device, the predefined amount of resource capacity to the edge channel.  However, Strijkers teaches further comprising allocating, prior to obtaining the message (e.g. reservation, at the NAP serving the UE, of a predefined resource capacity) and by the device, the predefined amount of resource capacity to the edge channel (e.g. NAP)  (see ¶ [0011] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Strijkers with the combination of Egner, Suryanarayanan, and Endo is described for the rejection of claim 3 and is incorporated herein.  
In regard to claim 17, the combination of Egner, Suryanarayanan, Endo and Strijkers teaches wherein allocating the predefined amount of the resource capacity comprises (see Strijkers¶ [0011] as described for the rejection of claim 3 and incorporated herein):
receiving, by the device, a request (e.g. connection setup request) to reserve the predefined amount of resource capacity for the edge channel (e.g. NAP) (see Strijkers ¶ [0012] as described for the rejection of claim 4 and incorporated herein);
determining, by the device, an edge channel identifier (e.g. path-id) associated with the edge channel based on the request (see Endo Fig. 6, ¶ ¶ [0083-0084] as described for the rejection of claim 4 and incorporated herein).
identifying, by the device, the amount of the resource capacity to reserve for the edge channel (see Strijkers ¶ [0011] as described for the rejection of claim 4 and incorporated herein); and
allocating, by the device, the predefined amount of the resource capacity associated with the edge channel (see Strijkers ¶ [0011] as described for the rejection of claim 4 and incorporated herein).
The motivation to combine Strijkers with Egner, Suryanarayanan, and Endo is described for the rejection of claim 3 and is incorporated herein.  Additionally,  Strijkers provides the methodology for a 
In regard to claim 19, the combination of Egner, Suryanarayanan, Endo and Strijkers  teaches further comprising a plurality of instructions that in response to being prepared for execution cause the compute device to allocate, prior to obtaining the message (e.g. reservation, at the NAP serving the UE, of a predefined resource capacity) and by the device, the predefined amount of resource capacity to the edge channel  (see Strijkers ¶ [0011] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Strijkers with the combination of Egner, Suryanarayanan, and Endo is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 20, the combination of Egner, Suryanarayanan, Endo and Strijkers teaches wherein to allocate the predefined amount of the resource capacity comprises (see Strijkers ¶ [0011] as described for the rejection of claim 3 and incorporated herein) to:
receive a request (e.g. connection setup request) to reserve the predefined amount of resource capacity for the edge channel (e.g. NAP) (see Strijkers ¶ [0012] as described for the rejection of claim 4 and incorporated herein);
determine an edge channel identifier associated with the edge channel based on the request (see Endo Fig. 6, ¶ ¶ [0083-0084] as described for the rejection of claim 4 and incorporated herein);
identify the amount of the resource capacity to reserve for the edge channel (see Strijkers ¶ [0011] as described for the rejection of claim 4 and incorporated herein); and 
allocate the predefined amount of the resource capacity associated with the edge channel (see Strijkers ¶ [0011] as described for the rejection of claim 4 and incorporated herein).
The motivation to combine Strijkers with Egner and Suryanarayanan is described for the rejection of claim 3 and is incorporated herein.  Additionally,  Strijkers provides the methodology for a . 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egner et al. (U.S. 2019/0020657 A1; herein referred to as Egner) in view of Suryanarayanan et al. (U.S. 2015/0339136 A1; herein referred to as Suryanarayanan) in further view of Endo et al. (U.S. 2017/0310581 A1; herein referred to as Endo) as applied to claims  1,  8, 10, 11, 13 -14, and 18 in further view of Gil Bulacio et al. (U.S. 2019/0392328 A1; herein referred to as Gil)
In regard to claim 9, the combination of  Egner, Suryanarayanan, and Endo teaches wherein to obtain the message comprises to obtain the message from a client compute device, a server compute device, an edge gateway device (see Egner ¶ [0017] “ . . . the information handling system 100 can represent a gateway device operating as wireless network access point located anywhere within a network of access points or may also represent aspects of a client information handling system in communication with the gateway device. A gateway device may execute instructions via a processor for wireless access to a network of mobile edge computing systems that may provide Compute aaS services for payment or as part of a distributed computing resource capability for an enterprise or other organization. In some embodiments, mobile edge computing systems may be located near the edge and connected by one or a few hops from a wireless gateway device. In other embodiments, the wireless gateway devices may include mobile edge computing capability that is available and may also provide additional links to other mobile edge computing devices via one or more hops. One or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references for local mobile edge computing systems in some embodiments. In other embodiments, an authentication server located via cloud connection may implement one or more aspects of the edge compute advisory system 132 . . . “).
 or a fog or edge node.  However Gil teaches or a fog or edge node (see ¶ [0003] “ . . . a computing device that receives data from one or more Internet of Things (IoT) sensors; an edge analytics device that performs a preliminary analysis of the IoT sensor data to validate the data to determine whether the data is to be transmitted across a network and receive cognitive data to generate cognitive analytics locally at an edge of the network; a fog computing device that provides a decentralized computing infrastructure in which the IoT sensor data is distributed between the sensors and a cloud environment . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to provide cognitive computing services using edge analytic devices to receive sensor data and make a determination to further transmit the data for further analysis and to communicate with a fog computer device to facilitate data exchanges, as taught by Gil, into a system and method for operating an edge compute advisory system comprising a network adapter to receive a compute work request from a client device seeking edge computing resources of a mobile edge computing system, wherein the compute work request includes processing resource requirements to meet the compute work request, by using a low-latency communication channel created using POP locations comprising edge devices that enables connectivity between the client gateway and the workspaces (e g, services) and accommodating a plurality of different services distributed over a network and multiplexed into channels using a path-id that identifies allocations of services and resources to the channel as taught by the combination of Egner, Suryanarayanan, and Endo.  Such incorporation provides the capabilities to make routing and analysis decisions at the edge.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JAMES N FIORILLO/Examiner, Art Unit 2444